Citation Nr: 0809852	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In November 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  The probative, competent clinical evidence of record does 
not demonstrate that the veteran has a current bilateral 
hearing loss disability for VA compensation purposes.

2.  Credible and competent evidence of record demonstrates 
that recurrent tinnitus was initially demonstrated within one 
year after service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.385 (2007).

2.  Tinnitus is presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claims by means of 
a January 2004 letter from the AOJ to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in his possession that pertains" to his claims.  38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ 
letter noted above informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the veteran.  Despite this notice error, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (noting that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the Board 
concludes below that the veteran is not entitled to service 
connection for the claimed disabilities, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot and there is no adverse impact on 
the veteran. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
a Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The veteran 
was afforded an appropriate VA examination in August 2004 to 
determine whether the veteran had any impairment of auditory 
acuity and whether any such condition(s) was attributable to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the veteran's representative, in a March 
2008 informal brief, argued that the Board should remand this 
appeal to provide the veteran with a VA examination that 
considers the circumstances of his service, to include 
helicopter noise and machine gun noise.  The Board finds that 
the August 2004 VA examination report is adequate and that a 
remand is not necessary.  Indeed, the August 2004 VA 
examination report noted such noise exposure in service.  See 
38 C.F.R. § 4.1 and 4.2 (2007) (noting that consideration of 
the current disability status should be viewed in relation to 
its history).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus due to in-service 
acoustic trauma.  The veteran contends that he was exposed to 
intense high noise levels over long periods of time in his 
military occupational specialty (MOS) as a helicopter 
repairman.  See Notice of Disagreement, dated in October 
2005.  The veteran also contends that he was exposed to 
machine gun fire.  (See Transcript "Tr." at 7.)  

A.  Bilateral hearing loss 

In this case, the veteran's February 1970 pre-induction 
clinical examination noted that the veteran had low frequency 
hearing loss in the left and right ears.  The Board observes 
that this audiogram showed right ear hearing loss as defined 
by Hensley v. Brown, 5 Vet. App. 155  (1993) (defining the 
threshold for normal hearing as from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  However, the pre-induction audiological evaluation 
did not demonstrate hearing loss, "disability" for VA 
compensation purposes, per 38 C.F.R. § 3.385.  Importantly, 
the Board notes that upon audiological examination in July 
1973 (a month before his separation from active duty in 
August 1973), the veteran demonstrated normal hearing, 
bilaterally.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 
157.

The Board notes that, although hearing loss disability for VA 
compensation purposes was not demonstrated in service, the 
veteran can establish service connection on the basis of 
post-service evidence of a nexus between current hearing loss 
disability and service.  38 C.F.R. § 3.303(d); see also 
Hensley, 5 Vet. App. at 158.  Also, under 38 U.S.C.A. § 
1154(a) (West 2002), VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service.  

The veteran's DD Form 214 reflects that he received a 
sharpshooter (rifle) badge and his MOS was a helicopter 
repairman.  As such, the Board finds that the veteran's 
claims of in-service exposure to noise trauma are competent 
and credible and are consistent with the MOS listed on his DD 
Form 214.  See 38 U.S.C.A. § 1154.  However, for service 
connection to be granted, competent medical evidence still 
must show that the veteran has a current chronic disability 
that is medically attributed to service.

The veteran underwent VA audiological examination in August 
2004 and the resulting report shows the examiner reviewed the 
veteran's claims file and noted the veteran's exposure in 
service to weapons fire and to noise associated with 
helicopters and jet planes.  The examination report 
specifically referred to the veteran's military exposure to 
noise associated with gun fire, artillery fire, heavy 
machinery, and helicopters.  It was noted that the veteran 
had no excess noise exposure as an X-ray technician after his 
military service.  The reported audiometric findings and 
speech recognition scores using the Maryland CNC test, from 
the August 2004 VA examination, did not reveal bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. § 
3.385.  Indeed, the VA audiologist noted that the veteran's 
audiological test results indicated hearing within normal 
limits through 4000 Hertz in both ears.  It was also noted 
that intertest consistency was judged as good in both ears.  

Clinical demonstration of a current chronic disability is 
requisite for service connection and there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See Brammer v. Derwinski, 3 Vet.  App. 
223, 225 (1992).  As there is no proof of current bilateral 
hearing loss disability for VA compensation purposes in 
either ear, the Board finds that service connection is not 
warranted.  In light of the above finding of no current 
bilateral hearing loss disability for VA compensation 
purposes, presumptive service connection based on a status as 
a chronic disease is not for consideration.  

The Board notes that the veteran submitted an audiometric 
evaluation from the Victoria ENT Hearing Center, dated in 
December 2003, and a statement from Dr. B., dated two days 
later.  The Board observes that pure tone thresholds for each 
ear were recorded on audiometric charts that were not 
interpreted.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(noting that the Board may not interpret graphical 
representations of audiometric data).  The statement by the 
private physician only noted that the veteran's audiogram 
showed a light high frequency loss in the right ear 
consistent with noise trauma, but it was also noted that his 
speech reception was normal.  The private physician noted 
that the veteran had a noise history while in the service.  
The impression was hearing loss.  Nonetheless, the Board 
notes that these private medical records did not provide 
objective evidence that the veteran has a current bilateral 
hearing loss disability for VA compensation purposes.  
Further, the private medical records did not relate any 
decrease in the veteran's hearing acuity to acoustic trauma 
sustained during his military service.  The Board finds the 
private medical records and statements contained therein to 
be competent and credible, but the Board finds that they lack 
probative value as there was no indication that the veteran's 
claims file was reviewed, and they do not provide interpreted 
audiometric pure tone threshold findings in decibels.

The veteran has expressed a belief, including at the November 
2007 Travel Board hearing, that he has bilateral hearing loss 
that is causally related to active service, and that such 
hearing loss should be service-connected.  The Board notes 
that the veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing pain in service and witnessing events.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran has not been shown to possess the 
requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements as to 
having impaired hearing do not constitute competent medical 
evidence of current bilateral hearing loss disability for VA 
purposes pursuant to 38 C.F.R. § 3.385 (2007).  Espiritu, 2 
Vet. App. at 494-95.

In sum, the Board concludes that the evidence is sufficient 
to establish that the veteran was exposed to noise trauma in 
service, but the competent evidence of record fails to 
establish the presence of current bilateral hearing loss 
disability for VA compensation purposes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Tinnitus

The veteran asserts that he has tinnitus due to acoustic 
trauma during service (as previously noted).  The Board 
acknowledges the veteran's contentions throughout the appeal 
and finds his statements describing the ringing in his ears 
and experiencing acoustic trauma in service to be credible.  
See Washington, 19 Vet. App. at 368 (noting that the veteran 
can attest to factual matters of which they had first-hand 
knowledge).  Further, as discussed above, the Board concedes 
that the veteran was exposed to acoustic trauma in service.  
However, the Board again notes that the veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making medical conclusions.  Thus, his 
statements as to the etiology of his tinnitus do not 
constitute competent medical evidence and lack probative 
value.  Espiritu, 2 Vet. App. at 494-95.

The Board initially notes that the record contains a report 
of a VA examination conducted in August 2004 that noted the 
veteran's reports of constant bilateral tinnitus.  Therefore, 
the Board finds that the first element of a service 
connection claim, that of a current disability, has been met.  

The Board observes that the veteran's service medical records 
are silent for complaints of, or treatment for, tinnitus.  
Further, there are no medical records indicating that the 
veteran experienced tinnitus within a year of discharge from 
service.  In considering whether the veteran's tinnitus is 
causally related to active service, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In adjudicating his claim, 
the Board must evaluate the credibility of the veteran's and 
other lay statements.  See Washington, 19 Vet. App. at 368-
69.  

In the present case, in his December 2003 application for VA 
benefits, the veteran reported the presence of tinnitus from 
1973 to the present.  At the August 2004 VA audiological 
examination, the veteran reported that he had had constant 
bilateral tinnitus since service.  Also, the veteran 
testified at the November 2007 Board hearing that he had 
noticed tinnitus about five or six months after returning 
from Vietnam.  (See Tr. at 4, 9.)  The Board concludes that 
the veteran is credible and competent to describe the onset 
and continuity of symptomatology from within one year after 
service.  

In order to establish service connection on a presumptive 
direct incurrence basis, the veteran's tinnitus must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his service.  Under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200 (2007), 
a 10 percent rating is warranted for recurrent tinnitus.  The 
Board notes that the earliest medical documentation of 
tinnitus is the private medical record, dated in December 
2003.  However, as noted above, the veteran has provided 
credible and competent statements as to his observation of 
recurrent tinnitus symptomatology from within one year of 
separation from service, to date.  As such, contemporaneous 
medical evidence is not needed to confirm the presence of 
such symptomatology.  Further, the Board also notes that a VA 
audiologist, after an examination of the veteran in August 
2004, and a review of the claims file, opined that is not at 
least as likely as not that the veteran's tinnitus is related 
to his military service.  However, as the basis for the 
opinion, the examiner only noted that the veteran's service 
medical records indicated normal pure tone thresholds from 
500 through 6000 hertz in both ears at his separation from 
service in 1973.  The examiner did not reference the 
veteran's report of tinnitus symptoms since 1973, as 
contained in his December 2003 application for VA benefits, 
which the Board finds herein to be credible and competent.  
As such, the Board finds that the probative value of the 
August 2004 VA examiner's opinion to be limited in this 
regard.  Significantly, however, the Board notes that Dr. B. 
provided an impression of tinnitus in his December 2003 
statement, and that tinnitus was diagnosed on VA examination 
in August 2004.  Although there is no competent clinical 
evidence of record relating the veteran's current tinnitus to 
service, or to the tinnitus symptomatology since service, as 
reported by the veteran, the Board finds that the veteran is 
competent and credible to describe the presence of tinnitus 
symptomatology from within one year from separation from 
service, so as to warrant service connection for tinnitus on 
a presumptive direct incurrence basis.  38 U.S.C.A. §§ 1101 
and 1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2007).  
The veteran's description of constant tinnitus symptomatology 
since within one year from separation from service is 
sufficient to establish the presence of manifestations of 
tinnitus symptomatology to a compensable degree pursuant to 
the criteria of Diagnostic Code 6200.  

In view of the foregoing, and with resolution of doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for tinnitus on a presumptive direct incurrence 
basis.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


